Citation Nr: 0028528	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-14 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2. Entitlement to a compensable rating for hemorrhoids prior 
to July 22, 1998.

3.  Entitlement to an increased rating for hemorrhoids, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from April 1982 to 
April 1984.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDINGS OF FACT

1.  Bilateral pes planus is shown to have been initially 
manifested in service.  

2.  The appellant's hemorrhoidal disorder has been manifested 
by large thrombosed external hemorrhoids and possible 
internal hemorrhoids, without clinical evidence of persistent 
bleeding and secondary anemia, or fissures since December 
1997.  


CONCLUSIONS OF LAW

1. Bilateral pes planus was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.   A 10 percent rating for hemorrhoids was warranted as of 
December 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 7336 (1999).

3.  A rating greater than 10 percent for hemorrhoids is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 7336 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  Bilateral Pes Planus

The appellant asserts that his currently diagnosed bilateral 
pes planus with pronated ankles had its origin during his 
period of active military service and caused restrictions to 
be placed on his activities during service.  The Board finds 
that this claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the appellant has presented a 
claim which is plausible because there is evidence that he 
was treated for flat feet in service, and he is currently 
diagnosed with bilateral pes planus.  All relevant facts have 
been properly developed and no further assistance  is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In reviewing the appellant's service medical records, the 
Board notes that the report of his March 1982 enlistment 
examination revealed normal findings for the feet.  He was 
seen on April 16, 1982, shortly after entering active duty, 
with a complaint of flat feet hurting during long distance 
road marching.  The appellant was noted to have flat feet, 
and arch supports were prescribed.  

A March 1998 examination report from T. I. Brown, DPM, 
indicated that the appellant had collapsing arches upon 
weight-bearing, bilaterally, and bilateral pronation of the 
ankles, medially.  The diagnosis was bilateral pes planus and 
pronated ankles secondary to the pes planus.  

Inasmuch as the appellant was treated in service for a 
chronic condition, flat feet, which was not shown at his 
enlistment examination, and is currently diagnosed with the 
same disability, for which there is no evidence that clearly 
attributes the current manifestation to intercurrent causes, 
the Board finds that service connection is warranted for 
bilateral pes planus.  


II.  Hemorrhoids

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for an increased rating for his 
hemorrhoids has been properly developed.  There is no 
indication of any additional pertinent records which have not 
been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The appellant argues that he should be granted a rating 
greater than the currently assigned 10 percent rating for his 
service-connected hemorrhoidal disorder because he has 
bleeding, itching, and fecal leakage associated with his 
hemorrhoids.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
for internal hemorrhoids with no bleeding in May 1982.  

A December 1997 medical report from W. H. Barry, Jr., M.D., 
indicated that the appellant was being seen for recurrent, 
symptomatic bleeding hemorrhoids that had been evaluated in 
the past.  He complained of intermittent protrusion of 
hemorrhoids along with intermittent bleeding.  Examination 
revealed a large complex, excoriated "plexi" at the two 
o'clock position and a smaller one at the four and nine 
o'clock positions.  It was noted that no rectal examination 
was performed.  The impression was complex hemorrhoidal 
disease.  A notation on the report indicated that the 
appellant did not return for a follow-up appointment.  

At a March 1999 VA rectal examination, the appellant 
complained of constant pain in the rectal area, which he 
described as sharp-"like electricity going up," and he 
reported blood in his stools, on the toilet tissue, and in 
the toilet.  He also stated that he had noticed fecal leakage 
which messed up his underwear on a daily basis.  He indicated 
that he treated his hemorrhoidal problems with Preparation H 
(as needed),  Epsom salts soaking, and Metamucil.  The 
digital rectal examination revealed thrombosed external 
hemorrhoids at the two and nine o'clock positions.  No 
fissures were noted, nor was any blood noted on the finger.  
The examiner stated that there appeared to be internal 
hemorrhoids as well.  The diagnosis was thrombosed external 
hemorrhoids and possible internal hemorrhoids.  

Service connection was granted for hemorrhoids by an October 
1997 rating decision that assigned a noncompensable rating 
under Diagnostic Code 7336 from July 1, 1997, which was the 
date the appellant's initial claim was received.  He 
submitted a statement in July 1998 that the Board construes 
as a timely filed notice of disagreement with the October 
1997 rating decision because it expressed disagreement with 
the noncompensable rating assigned by that rating decision 
for his hemorrhoids, and it was received within one year of 
the November 1997 notification of the rating decision.  A 
subsequent March 1999 rating decision assigned a 10 percent 
rating from July 22, 1998.  

When either internal or external hemorrhoids are associated 
with persistent bleeding and secondary anemia, or with 
fissures, a 20 percent evaluation is assigned.  If the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
a 10 percent evaluation is assigned.  For mild or moderate 
hemorrhoids, a noncompensable evaluation is assigned.  38 
C.F.R. § 4.114, Diagnostic Code 7336.  

While the recent VA rectal examination revealed thrombosed 
external hemorrhoids and possible internal hemorrhoids, there 
was no bleeding or fissure associated with the hemorrhoids.  
There is no evidence of record that indicates the appellant 
is anemic.  Absent clinical findings that demonstrate the 
appellant's hemorrhoidal problems currently involve 
persistent bleeding and secondary anemia, or fissures, the 
Board is unable to identify a basis to grant a higher rating 
for the disorder.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a noncompensable rating for his 
hemorrhoidal condition by the July 1997 rating decision, and 
his current appeal was based on that rating, the Board must 
consider staged ratings under Fenderson.  Because the 
December 1997 medical statement offers evidence that the 
appellant's hemorrhoidal condition was manifested by frequent 
recurrence of irreducible, large or thrombotic hemorrhoids, 
the Board finds that the criteria for a 10 percent rating 
were met in December 1997.  However, as the clinical findings 
do not demonstrate evidence at any time of persistent 
bleeding and secondary anemia, or fissures, associated with 
the hemorrhoidal disorder, the Board concludes that the 
criteria for a rating greater than 10 percent have never been 
met.  



ORDER

Service connection is granted for bilateral pes planus.  

A 10 percent rating for hemorrhoids was warranted as of 
December 1997

An increased rating for hemorrhoids is denied.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

 

